DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a width of the conductor in the first direction being narrower than a width of the control gate electrode in the first direction and a width of the second portion of the insulator in the first direction, and the control gate electrode surrounding an outer periphery of the conductor via the second portion of the insulator in a plane perpendicular to the first direction. It is unclear what is meant by a width of the conductor in the first direction being narrower than a width of the control gate electrode in the first direction and a width of the second portion of the insulator in the first direction, and the control gate electrode surrounding an outer periphery of the conductor via the second portion of the insulator in a plane perpendicular to the first direction. One reasonable interpretation is that the width of the conductor in the first direction is narrower than each and all three of the following: 1) a width of the control gate electrode in the first direction, 2) a width of the second portion of the insulator in the first direction, 3) the control gate electrode surrounding an outer periphery of the conductor via the second portion of the insulator in a plane perpendicular to the first direction.  Another reasonable interpretation is that the that the width of the conductor in the first direction is narrower than 1) a width of the control gate electrode in the first direction, 2) a width of the second portion of the  One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-10 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 
Claim 11 recites the limitation “a width of the conductor in the first direction being narrower than a width of the control gate electrode in the first direction, and the control gate electrode surrounding an outer periphery of the conductor via a portion of the insulator in a plane perpendicular to the first direction”. It is unclear what is meant by a width of the conductor in the first direction being narrower than a width of the control gate electrode in the first direction, and the control gate electrode surrounding an outer periphery of the conductor via a portion of the insulator in a plane perpendicular to the first direction”. One reasonable interpretation is that the width of the conductor in the first direction 
One reasonable interpretation is that the width of the conductor in the first direction is narrower than each and all three of the following: 1) a width of the control gate electrode in the first direction, and 2) the control gate electrode surrounding an outer periphery of the conductor via a portion of the insulator in a plane perpendicular to the first direction.  Another reasonable interpretation is that the that the width of the conductor in the first direction is narrower than 1) a width of the control gate electrode in the first direction.  This recitation makes sense but then it becomes unclear what is meant by “and the control gate electrode surrounding an outer periphery of the conductor via a portion of the insulator in a plane perpendicular to the first direction.”  The claim is poorly constructed. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 12-20 depend from rejected claim 11, include all limitations of claim 11 and therefore are rejected for the same reason. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894